DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-27 and 29-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishikawara [US 2009/0040481 A1].

Regarding claims 16 and 29, Nishikawara discloses an extraction body for a support apparatus of a lithographic apparatus (Fig. 4), the support apparatus comprising an object holder configured to support an object (Figs. 1-3), the extraction body configured to surround the object holder and comprising: 
an opening (g2) at a surface of the extraction body, the opening extending within the extraction body forming a first passageway (402), the first passageway configured to fluidly communicate an extraction channel in the extraction body to liquid between the surface and the 
a peripheral ring section (400a) configured to be spaced apart, by a gap (g1), from the object holder (400) and configured such that at least part of a lower passageway (600) extends below the ring section and at least part of an upper passageway (300) extends over the ring section (as shown in Fig. 3).

Regarding claim 17, Nishikawara discloses wherein the ring section comprises a chamber at its inward side, wherein an inward surface of the ring section continuously tapers outwards in a downwards direction along the vertical extent of the ring section (as shown in Figs. 1-3).

Regarding claim 18, Nishikawara discloses wherein the ring section comprises a chamber at its inward side, wherein an inward surface of the ring section continuously tapers inwards in a downwards direction along the vertical extent of the ring section (as shown in Figs. 1-3).

Regarding claim 19, Nishikawara discloses wherein the ring section comprises a chamfer at its inward side, wherein an inward surface of the ring section initially tapers inwards and then tapers outwards in a downwards direction along the vertical extent of the ring section (as shown in Figs. 1-3).

Regarding claim 20, Nishikawara discloses wherein the ring section comprises a rounded edge at its inward side (as shown in Figs. 1-3).

Regarding claim 21, Nishikawara discloses wherein the ring section comprises a chamfer at its outward bottom edge (as shown in Figs. 1-3).

Regarding claim 22, Nishikawara discloses wherein at least a part of the first passageway is sized and dimensioned such that when liquid enters the first passageway via the opening, a second pressure in the first passageway associated with surface tension of the liquid is lower than the pressure less than ambient pressure such that at least a portion of the liquid is retained in the first passageway (paragraph [0047]).

Regarding claim 23, Nishikawara discloses wherein the extraction body is configured such that the pressure less than ambient pressure is lower than a third pressure at a meniscus of the liquid associated with surface tension of the liquid, such that the liquid can be removed through the first passageway into the extraction channel (paragraph [0048]).
 
Regarding claim 24, Nishikawara discloses further comprising a second passageway outward of the first passageway and configured to extract fluid from the surface of the extraction body (as shown in Figs. 1-3).

Regarding claim 25, Nishikawara discloses wherein the extraction channel is in fluid communication with both the first passageway and the second passageway (as shown in Figs. 1-3).

Regarding claim 26, Nishikawara discloses a support apparatus for a lithographic apparatus, comprising: an object holder comprising a plurality of burls protruding above a base surface thereof, each of the plurality of burls having a respective burl distal end, the burl distal ends arranged in a support plane so as to support an object; and wherein the extraction body is outward of the object holder and is spaced from the object holder such that the extraction body is substantially decoupled from the object holder (as shown in Fig. 4).

Regarding claim 27, Nishikawara discloses wherein an inward surface of the extraction body facing the support apparatus is lyophobic (paragraph [0047]-[0060]).

Regarding claims 30 and 32, Nishikawara discloses an extraction body for a support apparatus of a lithographic apparatus (Fig. 4), the support apparatus comprising an object holder configured to support an object (Figs. 1-3), the extraction body configured to surround the object holder and comprising: 
a peripheral ring section (400a) configured to be spaced apart, by a gap (g1), from the object holder (400); 
an opening (600) at an inner side of the peripheral ring section, the opening being of a first passageway (601) in the extraction body, the first passageway configured to fluidly 
a second passageway (402) that at least partly extends over the ring section (as shown in Figs. 3).

Regarding claims 33 and 35, Nishikawara discloses an extraction body for a support apparatus of a lithographic apparatus (Fig. 4), the support apparatus comprising an object holder configured to support an object (Figs. 1-3), the extraction body configured to surround the object holder and comprising: 
a peripheral ring section (400a) configured to be spaced apart, by a gap (g1), from the object holder (400) and arranged to be located at least underneath a gap (g1) between a surface of the extraction body and a side of the object, when the object is supported by the object holder (as shown in Figs. 3); 
an opening (600) inward of the gap, the opening being of a first passageway (601) in the extraction body, the first passageway configured to fluidly communicate an extraction channel in the extraction body to liquid located at a position below the object, when the object is supported by the object holder (as shown in Figs. 3); and 
a second passageway (402) at least partly extending outward of the gap and over the ring section (as shown in Fig. 3).

Regarding claims 31 and 34, Nishikawara discloses wherein the second passageway is configured to fluidly communicate the extraction channel to liquid located at a position below the object, when the object is supported by the object holder (paragraph [0048]).

Allowable Subject Matter

Claim 28 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:

With respect to claim 28, neither Nishikawara either alone or in combination does not teach “wherein the support apparatus is arranged such that D<4h cos ɵ / (1+cos ɵ) and ɵ ≤ 45°, where D is a diameter of the first passageway, h is a minimum distance between the first passageway and the support plane and ɵ is a contact angle to the liquid of an inner surface of the first passageway.”

Response to Arguments

Applicant's arguments filed 06/08/2021 have been fully considered but they are not persuasive.
Applicant argues that the applied reference does not teach “a peripheral ring section configured to be spaced apart, by a gap, from the object holder”, see pages 6 and 7 of the remarks.

As such, Applicant’s arguments are not persuasive and the rejection under 35 USC § 102 is maintained.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEORAM PERSAUD whose telephone number is (571)270-5476.  The examiner can normally be reached on M-F 8AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEORAM PERSAUD/Primary Examiner, Art Unit 2882